Per Curiam.
The appellant was in court on the complaint of his wife who accused him of being a disorderly person- in that • he abandoned her and their three children and that he failed to provide for them and left them without adequate support and in danger of becoming a charge on the public.
The proceedings opened in a very informal manner and it is evident that the magistrate hoped to compose the controversy without the necessity of making a final adjudication. When these efforts failed the magistrate ordered that formal testimony be taken with the result that the appellant was adjudged a disorderly person and was ordered to furnish a bond in the sum of $780 to pay $15 a week for the support of his wife and children. Imprisonment for six months in the workhouse was imposed should no bond be given.
During the informal preliminary proceedings a statement by a probation officer was taken in which it was alleged that the appellant was living with another woman in New Jersey. This statement was not supported by any evidence taken at the trial. In addition to this, the magistrate did not comply with section 81 of the Inferior Criminal Courts Act (Laws of 1910, chap. 659), which provides that a defendant shall not be put on trial until notified of bis right to communicate with his friends and relatives.
A reading of the record convinces us that the appellant appearing without counsel was hurried into a trial under circumstances prejudicial to his rights. The possible penalty of six months’ imprisonment imposed upon the magistrate a distinct obligation to guard in every way the rights of the prisoner. Tins, we think, the magistrate failed to do.
Judgment reversed on the law; facts not examined. New trial ordered.
Present — Kernochan, P. J., and McInerney and Herbert, JJ..